Blandeorb, Justice.
Defendant in error brought his action against plaintiff in error upon account, and recovered j udgment. Defendant moved for a new trial upon several grounds, which was overruled by the court, and defendant excepted, and brings the case here for review.
1. The motion for new trial contains five requests to charge the j ury by defendant, and the court says that he refused these requests, because they had previously been given in his charge to the jury. The charge of the court has not been brought up by the plaintiff in error, so that we are to infer that the court is right; that these requests *256had been given in his charge. The party alleging error must show it by the record. The court was not compelled to give a request in charge to the jury, however manifestly correct, if the same had been fully and fairly given before the request was made. All that the court is required to do is to submit fairly and fully to the jury the law, as applicable to any theory of the case growing out of the testimony. When this is done, he may refuse any request coming from any source, and the parties must be satisfied.
2. There was no error in refusing to give the sixth request, and in lieu thereof charging as he did.
3. The verdict is supported by the evidence, and the new trial should have been refused.
Judgment affirmed.